Exhibit 10.63

ATTACHMENT A

Promissory Note

 

U.S.$677,234.07   Washington, D.C.   November 19, 2010

The undersigned, Intelsat Global S.A., a Luxembourg corporation (the “Company”),
hereby promises to pay to Anita Beier, an individual (the “Payee”), the
principal sum of Six Hundred Seventy-Seven Thousand, Two Hundred Thirty-Four
Dollars and Seven Cents ($677,234.07) in five equal installments, without
interest, on the following dates (each a “Payment Date”):

 

Scheduled Payment Date    Payment Amount  

January 15, 2011

   $ 135,446.83   

July 15, 2011

   $ 135,446.81   

January 15, 2012

   $ 135,446.81   

July 15, 2012

   $ 135,446.81   

January 15, 2013

   $ 135,446.81   

The Company may prepay this Note, in whole or in part, at any time without
premium or penalty, and any such prepayments shall be applied to the remaining
scheduled principal installments in direct order of maturity. Payments due
hereunder are to be made by wire transfer to such bank account of the Payee as
the Payee may from time to time designate by written notice to the Company, in
lawful money of the United States of America.

This is the note referred to in the Separation Agreement and Release by and
between the Payee and Intelsat Corporation, dated November 19, 2010.
Notwithstanding anything to the contrary, no amounts shall be payable hereunder,
and this Note shall be null and void, if on any Payment Date the Payee is in
breach of any obligation under the Severance Agreement or any other agreement
between the Payee and the Company or Intelsat Corporation.

No failure or delay on the part of the Payee in exercising any power or right
hereunder, and no course of dealing between the Company and the Payee, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.

This Note may be amended and the observance of any term of this Note may be
waived only with the written consent of the Company and the Payee. The Payee may
not, directly or indirectly, sell, transfer, pledge, assign, encumber or
otherwise dispose of this Note in whole or in part.



--------------------------------------------------------------------------------

This Note shall be governed by and construed and enforced in accordance with the
contract laws of the State of New York as if made and wholly performed within
that state.

IN WITNESS WHEREOF, the Company has caused this Note to be made, executed and
delivered by its duly authorized officer as of the day and year first written
above.

 

INTELSAT GLOBAL S.A. By:  

/s/ PHILLIP SPECTOR

  Phillip L. Spector   Executive Vice President and General Counsel

 

ACKNOWLEDGED AND AGREED: By:  

/s/ ANITA BEIER

  Anita Beier